Walton, J.
Whoever takes a title to property in litigation, pendente lite, will be bound by the judgment or decree in the suit; If the law were otherwise the whole object of a long and expensive course of litigation could, at any moment, be defeated by a transfer of the subject-matter of the suit. And as the records of our court are open to the inspection of all, and every one who chooses to do so can easily ascertain whether there is any suit pending which is likely to affect the title of property which he contemplates purchasing, there is no hardship in the rule. 1 Story’s Equity, §§ 405, 406, and authorities there cited.
*397Tlie title of James Houdlette (under whom the plaintiff claims) was acquired by a levy on tbe real estate in question, while a suit in equity was pending, the principal object of which was to restrain him and others from levying on this and other real estate, as the property of W. D. Crooker, it being alleged that it was the property of the firm of C. & W. D. Crooker, and was needed to pay the partnership debts; and in which suit a decree was finally obtained restraining Houdlette from making any such levy, and a sale* of the property ordered for the benefit of the creditors of the firm. The suit referred to is reported in 46 Maine, 250.
So far as the rights of the parties to that suit are concerned, and the rights of the creditors for whose benefit in part it was prosecuted, the levy in question was a nullity, and the title to the real estate levied on did not pass to James Houdlette, and he could convey none to the plaintiff. The plaintiff’s title, therefore, fails, and he cannot have the partition prayed for.

Prayer of the petition denied.

Appleton, C. J.; Kent, Barrows, Danforth, and Tapley, JJ., concurred.